UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7416



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE LYNCH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CR-00-103, CA-02-764-A)


Submitted:   January 16, 2003             Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Lynch, Appellant Pro Se.  Morris Rudolph Parker, Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Lynch seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Lynch has not made a substantial showing of

the denial of a constitutional right.      See United States v. Lynch,

Nos. CR-00-103; CA-02-764-A (E.D. Va. Aug. 29, 2002). Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2